
	

113 S342 RS: Pine Forest Range Recreation Enhancement Act of 2013
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 113
		113th CONGRESS
		1st Session
		S. 342
		[Report No. 113–59]
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Reid (for himself
			 and Mr. Heller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 27, 2013
			Reported by Mr. Wyden,
			 without amendment
		
		A BILL
		To designate the Pine Forest Range Wilderness area in
		  Humboldt County, Nevada. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pine Forest Range Recreation
			 Enhancement Act of 2013.
		2.DefinitionsIn this Act:
			(1)CountyThe
			 term County means Humboldt County, Nevada.
			(2)MapThe
			 term Map means the map entitled Proposed Pine Forest
			 Wilderness Area and dated July 5, 2011.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of Nevada.
			(5)WildernessThe
			 term Wilderness means the Pine Forest Range Wilderness
			 designated by section 3(a).
			3.Addition to
			 National Wilderness Preservation System
			(a)DesignationIn
			 furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the
			 approximately 26,000 acres of Federal land managed by the Bureau of Land
			 Management, as generally depicted on the Map, is designated as wilderness and
			 as a component of the National Wilderness Preservation System, to be known as
			 the Pine Forest Range Wilderness.
			(b)Boundary
				(1)Road
			 accessThe boundary of any portion of the Wilderness that is
			 bordered by a road shall be 100 feet from the edge of the road.
				(2)Road
			 adjustmentsThe Secretary shall—
					(A)reroute the road
			 running through Long Meadow to the west to remove the road from the riparian
			 area;
					(B)reroute the road
			 currently running through Rodeo Flat/Corral Meadow to the east to remove the
			 road from the riparian area; and
					(C)close, except for
			 administrative use, the road along Lower Alder Creek south of Bureau of Land
			 Management road #2083.
					(3)Reservoir
			 accessThe boundary of the Wilderness shall be 160 feet
			 downstream from the dam at Little Onion Reservoir.
				(c)Map and legal
			 description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare a map and legal description of the
			 Wilderness.
				(2)EffectThe
			 map and legal description prepared under paragraph (1) shall have the same
			 force and effect as if included in this Act, except that the Secretary may
			 correct clerical and typographical errors in the map or legal
			 description.
				(3)AvailabilityThe
			 map and legal description prepared under paragraph (1) shall be on file and
			 available for public inspection in the appropriate offices of the Bureau of
			 Land Management.
				(d)WithdrawalSubject
			 to valid existing rights, the Wilderness is withdrawn from—
				(1)all forms of
			 entry, appropriation, and disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws relating to mineral and geothermal leasing or mineral
			 materials.
				4.Administration
			(a)ManagementSubject
			 to valid existing rights, the Wilderness shall be administered by the Secretary
			 in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except
			 that—
				(1)any reference in
			 the Wilderness Act to the effective date of that Act shall be considered to be
			 a reference to the date of enactment of this Act; and
				(2)any reference in
			 the Wilderness Act to the Secretary of Agriculture shall be considered to be a
			 reference to the Secretary.
				(b)LivestockThe
			 grazing of livestock in the Wilderness, if established before the date of
			 enactment of this Act, shall be allowed to continue, subject to such reasonable
			 regulations, policies, and practices as the Secretary considers to be necessary
			 in accordance with—
				(1)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
				(2)the guidelines
			 set forth in Appendix A of the report of the Committee on Interior and Insular
			 Affairs of the House of Representatives accompanying H.R. 2570 of the 101st
			 Congress (House Report 101–405).
				(c)Incorporation
			 of acquired land and interestsAny land or interest in land
			 within the boundary of the Wilderness that is acquired by the United States
			 after the date of enactment of this Act shall be added to and administered as
			 part of the Wilderness.
			(d)Adjacent
			 management
				(1)In
			 generalCongress does not intend for the designation of the
			 Wilderness to create a protective perimeter or buffer zone around the
			 Wilderness.
				(2)Nonwilderness
			 activitiesThe fact that nonwilderness activities or uses can be
			 seen or heard from areas within the Wilderness shall not preclude the conduct
			 of the activities or uses outside the boundary of the Wilderness.
				(e)Military
			 overflightsNothing in this Act restricts or precludes—
				(1)low-level
			 overflights of military aircraft over the Wilderness, including military
			 overflights that can be seen or heard within the Wilderness;
				(2)flight testing
			 and evaluation; or
				(3)the designation
			 or creation of new units of special use airspace, or the establishment of
			 military flight training routes, over the Wilderness.
				(f)Wildfire,
			 insect, and disease managementIn accordance with section 4(d)(1)
			 of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take such
			 measures in the Wilderness as are necessary for the control of fire, insects,
			 and diseases (including, as the Secretary determines to be appropriate, the
			 coordination of the activities with a State or local agency).
			(g)Wildfire
			 management operationsNothing in this Act precludes a Federal,
			 State, or local agency from conducting wildfire management operations
			 (including operations using aircraft or mechanized equipment).
			(h)Climatological
			 data collectionIn accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.) and subject to such terms and conditions as the Secretary may
			 prescribe, the Secretary may authorize the installation and maintenance of
			 hydrologic, meteorologic, or climatological collection devices in the
			 Wilderness if the Secretary determines that the facilities and access to the
			 facilities are essential to flood warning, flood control, or water reservoir
			 operation activities.
			(i)Water
			 rights
				(1)FindingsCongress
			 finds that—
					(A)the land
			 designated as wilderness by this Act is located—
						(i)in
			 the semiarid region of the Great Basin; and
						(ii)at
			 the headwaters of the streams and rivers on land with respect to which there
			 are few, if any—
							(I)actual or
			 proposed water resource facilities located upstream; and
							(II)opportunities
			 for diversion, storage, or other uses of water occurring outside the land that
			 would adversely affect the wilderness values of the land;
							(B)the land
			 designated as wilderness by this Act is generally not suitable for use or
			 development of new water resource facilities; and
					(C)because of the
			 unique nature of the land designated as wilderness by this Act, it is possible
			 to provide for proper management and protection of the wilderness and other
			 values of land in ways different from those used in other laws.
					(2)PurposeThe
			 purpose of this section is to protect the wilderness values of the land
			 designated as wilderness by this Act by means other than a federally reserved
			 water right.
				(3)Statutory
			 constructionNothing in this Act—
					(A)constitutes an
			 express or implied reservation by the United States of any water or water
			 rights with respect to the Wilderness;
					(B)affects any water
			 rights in the State (including any water rights held by the United States) in
			 existence on the date of enactment of this Act;
					(C)establishes a
			 precedent with regard to any future wilderness designations;
					(D)affects the
			 interpretation of, or any designation made under, any other Act; or
					(E)limits, alters,
			 modifies, or amends any interstate compact or equitable apportionment decree
			 that apportions water among and between the State and other States.
					(4)Nevada water
			 lawThe Secretary shall follow the procedural and substantive
			 requirements of State law in order to obtain and hold any water rights not in
			 existence on the date of enactment of this Act with respect to the
			 Wilderness.
				(5)New
			 projects
					(A)Definition of
			 water resource facility
						(i)In
			 generalIn this paragraph, the term water resource
			 facility means irrigation and pumping facilities, reservoirs, water
			 conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower
			 projects, transmission and other ancillary facilities, and other water
			 diversion, storage, and carriage structures.
						(ii)ExclusionIn
			 this paragraph, the term water resource facility does not include
			 wildlife guzzlers.
						(B)Restriction on
			 new water resource facilitiesExcept as otherwise provided in
			 this Act, on or after the date of enactment of this Act, neither the President
			 nor any other officer, employee, or agent of the United States shall fund,
			 assist, authorize, or issue a license or permit for the development of any new
			 water resource facility within a wilderness area, any portion of which is
			 located in the County.
					5.Release of
			 wilderness study areas
			(a)FindingCongress
			 finds that, for the purposes of section 603(c) of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782(c)), the portions of the Blue Lakes and
			 Alder Creek wilderness study areas not designated as wilderness by section 3(a)
			 have been adequately studied for wilderness designation.
			(b)ReleaseAny
			 public land described in subsection (a) that is not designated as wilderness by
			 this Act—
				(1)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c)); and
				(2)shall be managed
			 in accordance with the applicable land use plans adopted under section 202 of
			 that Act (43 U.S.C. 1712).
				6.Wildlife
			 management
			(a)In
			 generalIn accordance with section 4(d)(7) of the Wilderness Act
			 (16 U.S.C. 1133(d)(7)), nothing in this Act affects or diminishes the
			 jurisdiction of the State with respect to fish and wildlife management,
			 including the regulation of hunting, fishing, and trapping, in the
			 Wilderness.
			(b)Management
			 activitiesIn furtherance of the purposes and principles of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any
			 management activities in the Wilderness that are necessary to maintain or
			 restore fish and wildlife populations and the habitats to support the
			 populations, if the activities are carried out—
				(1)consistent with
			 relevant wilderness management plans; and
				(2)in accordance
			 with—
					(A)the Wilderness
			 Act (16 U.S.C. 1131 et seq.); and
					(B)appropriate
			 policies, such as those set forth in Appendix B of the report of the Committee
			 on Interior and Insular Affairs of the House of Representatives accompanying
			 H.R. 2570 of the 101st Congress (House Report 101–405), including the
			 occasional and temporary use of motorized vehicles if the use, as determined by
			 the Secretary, would promote healthy, viable, and more naturally distributed
			 wildlife populations that would enhance wilderness values with the minimal
			 impact necessary to reasonably accomplish those tasks.
					(c)Existing
			 activitiesConsistent with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as
			 those set forth in Appendix B of the report of the Committee on Interior and
			 Insular Affairs of the House of Representatives accompanying H.R. 2570 of the
			 101st Congress (House Report 101–405), the State may continue to use aircraft,
			 including helicopters, to survey, capture, transplant, monitor, and provide
			 water for wildlife populations in the Wilderness.
			(d)Hunting,
			 fishing, and trapping
				(1)In
			 generalThe Secretary may designate areas in which, and establish
			 periods during which, for reasons of public safety, administration, or
			 compliance with applicable laws, no hunting, fishing, or trapping will be
			 permitted in the Wilderness.
				(2)ConsultationExcept
			 in emergencies, the Secretary shall consult with the appropriate State agency
			 and notify the public before taking any action under paragraph (1).
				(e)Cooperative
			 agreement
				(1)In
			 generalThe State, including a designee of the State, may conduct
			 wildlife management activities in the Wilderness—
					(A)in accordance
			 with the terms and conditions specified in the cooperative agreement between
			 the Secretary and the State entitled Memorandum of Understanding between
			 the Bureau of Land Management and the Nevada Department of Wildlife Supplement
			 No. 9 and signed November and December 2003, including any amendments
			 to the cooperative agreement agreed to by the Secretary and the State;
			 and
					(B)subject to all
			 applicable laws (including regulations).
					(2)References;
			 Clark CountyFor the purposes of this subsection, any reference
			 to Clark County in the cooperative agreement described in paragraph (1)(A)
			 shall be considered to be a reference to the Wilderness.
				7.Land
			 exchanges
			(a)DefinitionsIn
			 this section:
				(1)Federal
			 landThe term Federal land means Federal land in the
			 County that is identified for disposal by the Secretary through the Winnemucca
			 Resource Management Plan.
				(2)Non-Federal
			 landThe term non-Federal land means land identified
			 on the Map as non-Federal lands for exchange.
				(b)Acquisition of
			 land and interests in landConsistent with applicable law and
			 subject to subsection (c), the Secretary may exchange the Federal land for
			 non-Federal land.
			(c)ConditionsEach
			 land exchange under subsection (a) shall be subject to—
				(1)the condition
			 that the owner of the non-Federal land pay not less than 50 percent of all
			 costs relating to the land exchange, including the costs of appraisals,
			 surveys, and any necessary environmental clearances; and
				(2)such additional
			 terms and conditions as the Secretary may require.
				(d)Deadline for
			 completion of land exchangeIt is the intent of Congress that the
			 land exchanges under this section be completed by not later than 5 years after
			 the date of enactment of this Act.
			8.Native American
			 cultural and religious usesNothing in this Act alters or diminishes the
			 treaty rights of any Indian tribe (as defined in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b)).
		
	
		June 27, 2013
		Reported without amendment
	
